92 F.3d 1196
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Danny CAMPBELL, Sr., Plaintiff--Appellant,v.Ron WARD;  Klink, Case Manager, Defendants--Appellees.
No. 96-6129.
United States Court of Appeals, Tenth Circuit.
Aug. 9, 1996.

Before SEYMOUR, KELLY and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
LUCERO, Circuit Judge.


1
Appellant, Danny Campbell, appeals the district court's order denying his civil rights action under 28 U.S.C. § 1983.  We have considered the appellant's pro se brief.  We affirm for substantially the reasons set forth by the magistrate judge in her report and recommendation dated December 22, 1995 and adopted by the district court on March 19, 1996.  The mandate shall issue forthwith.



*
 The case is unanimously ordered submitted without oral argument pursuant to the applicable rules.  This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3